Citation Nr: 1617489	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1981, and from May 1982 to January 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case for further development in June 2014.  The case has now been  returned for appellate review. 

The Veteran has submitted additional evidence that has not been considered by the agency of original jurisdiction (AOJ).  However, in a March 2015 statement, the Veteran waived RO consideration of any additional evidence that he submitted.  As such, the Board may properly consider this evidence.  

The Board also notes that additional VA examinations with opinions pertaining to the Veteran's claims for sleep apnea and peripheral neuropathy of the lower extremities were also associated with the record.  However, as this evidence does not address the severity of the Veteran's type II diabetes mellitus, it is not pertinent to the claim on appeal and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   


FINDING OF FACT

For the entire appeal period, the Veteran's service connected type II diabetes mellitus requires insulin and restricted diet, but not regulation of activities. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's increased rating claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment records, clinical records from the Naval Hospital in Jacksonville, Florida and VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded VA examinations in July 2008 and November 2014 to evaluate the severity of his service-connected type II diabetes mellitus.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent November 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the June 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in June 2014, the Board remanded directed that the AOJ ask the Veteran to identify all medical care providers and obtain any such identified records as well as records from the Naval Hospital in Jacksonville, Florida.  The AOJ requested that the Veteran identify all medical providers in a July 2014 letter to which he never responded.  Moreover, records from the Naval Hospital were associated with the Veteran's VBMS record.  Additionally, the Board directed the AOJ to schedule the Veteran for a VA examination.  As noted above, the Veteran was afforded a VA examination in November 2014 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the June 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran seeks rating in excess of 20 percent for his Type II diabetes mellitus.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the instant case, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran filed his claim for an increased rating in May 2008.  In his statements of record, he has asserted that his diabetes should be rated at 40 percent or more as he takes insulin daily with a restricted diet and his activities were regulated by his physician and physical therapist.  He has also reported an increase in other medications to control his diabetes.  He has asserted that his diabetes is poorly controlled and did not help prevent complications with respect to the heart, nerve damage, eye damage and skin condition.  He has indicated that he is unable to exercise and perform repetitive movements such as walking, jogging and running due to pain in his wrist, back and heel.  He further indicated that he retired at the age of 62 and spent less time in community involvement.   

The Veteran was afforded a VA examination in July 2008.  The Veteran denied any complaints or symptoms.  He  also denied episodes of ketoacidosis or hyperglycemia and had never been hospitalized for ketoacidosis or hyperglycemia.  The Veteran was currently employed and jogged regularly two to three times per week.  The Veteran reported absence of restriction of activities of daily living or employment on account of his diabetes.  The Veteran visited his diabetic care provider every three months and said that he recently had his eyes examined in January 2008 where they noted no diabetic retinopathy.

On physical examination, there were no known eye complications or skin complications in relations to diabetes, to include feet.  There were also no bladder or bowel complications.  There was no sensory deficit and the Veteran had normal monofilament examination in upper and lower extremities.  The diagnosis was diabetes mellitus, type 2. 

Clinical records during the course of the appeal document treatment for the Veteran's diabetes mellitus, including the need for insulin and various medications.  However, these records are silent with respect to the need for regulation of activities.  Rather, with the exception of being told to avoid strenuous exercise approximately in May 2013 and subsequent months due to cardiac issues that were not attributed to his diabetes mellitus, the clinical evidence primarily shows that it was recommended for the Veteran to get regular exercise.  

The Board observes that an April 2013 private treatment record showed that Veteran was diagnosed with diabetic peripheral neuropathy and callouses.  Moreover, a July 2014 clinical record showed that microalbuminuria was present in his urine and the examiner noted that such presence could be the first clinical evidence of renal dysfunction.  Private clinical records also showed findings of coronary artery disease, diabetic peripheral neuropathy, essential hypertension and male erectile disorder. 

In light of lay and medical evidence indicating a possible increase in severity of the Veteran's diabetic symptoms since the prior VA examination, the Board remanded this case to afford him another VA examination, which was done in November 2014.  The VBMS records and VA treatment records were reviewed.  The examiner noted that the Veteran's diabetes was managed by restricted diet, prescribed oral hypoglycemic agent and one insulin injection per day.  However, the Veteran was not required to regulate his activities as part of his medical management.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and hyperglycemia less than 2 times per month.  There had also been no hospitalizations for episodes of ketoacidosis and hypoglycemia.  The Veteran had not exhibited progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  Moreover, the Veteran did not have any recognized complications of diabetes.  The examiner also indicated that the Veteran's diabetes did not impact his ability to work.  

The examiner also opined that the Veteran's hypertension and erectile dysfunction were not caused by or a result of the Veteran's diabetes.  The examiner rationalized that the these disorders manifested about the same time as the Veteran's diabetes and there was no objective data to support aggravation.  

In accordance with Note (1), the Board will first consider the Veteran's complications of diabetes.  In this regard, the Veteran already has been awarded separate disability ratings for his complications of peripheral neuropathy of the right and left lower extremities as well as peripheral neuropathy of the right and left upper extremities.  As the Veteran is separately rated for each of these complications of diabetes and has not appealed any decisions on those complications to the Board, no consideration of those complications is warranted as part of the current claim for a higher rating for diabetes mellitus.  

Moreover, the November 2014 VA examiner clearly found that the Veteran's hypertension and erectile dysfunction were not related to his diabetes and offered a rationale for such findings.  Importantly, although the Veteran has asserted that he suffered from other complications including heart disease, eye damage and skin condition, there have been no competent findings showing that the Veteran has any such complications associated with his diabetes.  The Board also recognizes that in July 2014, there was microalbuminuria in his urine, which could be a sign of renal dysfunction.  However, clinical records are silent with respect to any findings of renal dysfunction and importantly, the November 2014 VA examiner clearly found that the Veteran did not suffer from any complications associated with his diabetes.  This medical evidence is more probative than the Veteran's assertions with regard to whether the Veteran has specific complications of his diabetes, since the medical professional has clinical experience, education, and training that the Veteran is not shown to have.

Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes, after a review of the record, that at no time throughout the course of the appeal has the Veteran's disability met the criteria for a 40 percent disability rating. Specifically, while the evidence shows the Veteran has been prescribed an oral hypoglycemic agent, takes insulin daily and used a restricted diet to control his diabetes, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  In sum, the preponderance of the evidence does not support finding that the Veteran requires regulation of activities, as defined by Diagnostic Code 7913 (regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119 , Diagnostic Code 7913.  In this regard, the November 2014 VA examiner performed an in-depth physical examination and provided an in-depth history of the Veteran's diabetes mellitus.  The VA examiner specifically found that the Veteran did not require a regulation of activities as part of medical management for diabetes mellitus.  Likewise, private and VA treatment records as well as clinical records from the Naval Hospital also do not document any restriction of activities.   

The probative evidence of record thus shows that the Veteran has not been required to regulate his activities as defined by the rating criteria.  Therefore, the criteria for an increased rating for diabetes mellitus, type II, under the criteria of Diagnostic Code 7913, are not met.  As the criteria for the next higher, 40 percent, rating are not met and the criteria are cumulative, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of diabetes mellitus type II.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's diabetes mellitus; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus with the established criteria found in the rating schedule.  The Board finds that the Veteran's diabetes mellitus symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the rating schedule fully contemplates the described diabetes mellitus symptomatology, to include regulation of diet and the need for constant medication, and provides for ratings higher than that assigned based on more significant functional impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the Veteran's diabetes mellitus. 
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his type II diabetes mellitus for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for type II diabetes mellitus is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


